TYSON, J.
The evidence shows that the deceased was killed in her hornee while in bed between 8 and 9 o’clock at night by the discharge of a pistol or gun in the hands of some person on the outside of the house. The place of the homicide was in Calhoun county and some nine miles distant from the city of Anniston. The testimony introduced in behalf of the State tended to show that the defendant fired the fatal shot. He is shown to have resided in Anniston at the time of the killing and admits his presence in the vicinity of the place of the killing on the day it occurred. He, however, denies that he was in that vicinity at the time of the occurrence, and attempts to show that he ivas in An-niston. He testified that he left a certain house, which is shown to be within two hundred yards of the deceased’s house, about 6 o’clock in the evening, for An-niston, and arrived in that city a little after 8 o’clock. From this statement, it is clear the main defense invoked was that of an alibi.
During the trial many exceptions were reserved to the rulings of the court in excluding evidence. We are unable to see the pertinency of the question propounded by defendant on cross-examination to Mollie Rowland, “Who came with John Bush to your house immediately after the killing?” Its answer could have shed no light upon the issues involved. The same observation is applicable to the question propounded to Gilbert Jelks, “Were you playing cards there that evening?”
While it was entirely competent for defendant to show that another committed the crime, no error was committed in sustaining the objection of the State to the question: “Didn’t Ross Crook leave that neighborhood in a very short time after the killing?” — Owensby v. The State, 82 Ala. 63; Kemp v. The State, 89 Ala. 52.
At the stage of the trial at which the, question propounded by defendant to John Rowland, “Where did defendant say lie was going?” was asked, we cannot affirm that the court committed an error in sustaining *44the objection of the solicitor to it. The answer may have been material or immaterial. And in. the absence of a statement as to the fact expected to be shown, we cannot presume that the answer would' have been ma-trial.
The evidence offered by defendant of the declarations of the deceased that Simon Crook had threatened her life was the barest hearsay and inadmissible. Had Simon admitted to the witness that he committed the homicide, his admission or confession would have been incompetent. — West v. The State, 76 Ala. 98; Snow v. The State, 58 Ala. 372. The fact that the evidence offered was a declaration of the deceased to the witness instead of a statement by Simon to the witness, does not relieve it from being hearsay. — Tatum v. The State, 131 Ala. 32; 31 So. Rep. 369.
Written charges numbered 2, 3, 10 and 12, requested by defendant were properly refused. — Thompson v. The State, 131 Ala. 18; Amos v. The State, 123 Ala. 50; Rogers v. The State, 117 Ala. 9.
Charge 4 was misleading and correctly refused.
Affirmed.